     Case 1:20-cv-01539-AWI-SKO Document 65 Filed 09/01/21 Page 1 of 4


 1

 2

 3

 4

 5                                  UNITED STATES DISTRICT COURT

 6                           FOR THE EASTERN DISTRICT OF CALIFORNIA

 7

 8       BEAR RIVER BAND OF                              No. 1:20-cv-01539-AWI-SKO
         ROHNERVILLE RANCHERIA,
 9
                              Plaintiff,                 ORDER re SETTLEMENT CONFERENCE
10       v.

11       STATE OF CALIFORNIA, et al.,

12                            Defendants.

13
              A Settlement Conference in this case is hereby SET for October 14, 2021, before
14
     Magistrate Judge Sheila K. Oberto at the U.S. District Court, 2500 Tulare Street, Fresno,
15
     California, 93721.1
16
              Consideration of settlement is a serious matter that requires thorough preparation prior to
17
     the settlement conference. Accordingly, IT IS HEREBY ORDERED that:
18
              1.     Pre-settlement Conference Exchange of Demand and Offer
19
              A settlement conference is more likely to be productive if, before the conference, the
20
     parties exchange written settlement proposals. Accordingly, by no later than September 3,
21

22   2021, counsel for each plaintiff shall submit an updated written itemization of damages and

23   settlement demand to each defense counsel with a brief summary of the legal and factual basis

24   supporting the demand. By no later than September 10, 2021, each defense counsel shall

25   submit a written offer to counsel for each plaintiff with a brief summary of the legal and factual

26   basis supporting the offer.

27
     1
      The time of the Settlement Conference will be set at the Pre-Settlement Conference on
28   September 29, 2021 (see paragraph 6 below).
     Case 1:20-cv-01539-AWI-SKO Document 65 Filed 09/01/21 Page 2 of 4


 1          2.      Submission and Content of Confidential Settlement Conference Statements

 2          The parties are to send Confidential Settlement Conference Statements (Settlement
 3   Statement) to the following email address: SKOorders@caed.uscourts.gov, to arrive no later than
 4   September 15, 2021. Each statement shall be clearly marked “CONFIDENTIAL” with the date
 5   and time of the mandatory settlement conference indicated prominently. Each party shall also file
 6   a Notice of Submission of Confidential Settlement Conference Statement (See L.R. 270 (d)).
 7          If the Settlement Conference is continued for any reason, each party must submit a new
 8   Settlement Statement that is complete in itself, without reference to any prior Settlement
 9   Statements.
10          Each Settlement Statement shall include the following:
11                  a.     A brief summary of the core facts, allegations, and defenses, a forthright
12                         evaluation of the parties’ likelihood of prevailing on the claims and
13                         defenses, and a description of the major issues in dispute.
14                  b.     A summary of the proceedings to date.
15                  c.     An estimate of the cost and time to be expended for further discovery,
16                         pretrial, and trial.
17                  d.     The nature of the relief sought.
18                  e.     An outline of past settlement efforts including information regarding the
19                         "Pre-settlement Conference Exchange of Demand and Offer" required
20                         above—including the itemization of damages—and a history of past
21
                           settlement discussions, offers, and demands.
22
                    f.     A statement of each party’s expectations and goals for the Settlement
23
                           Conference.
24
            3.      Attendance of Trial Counsel and Parties Required
25
            The attorneys who will try the case and parties with full and complete settlement authority
26
     are required to personally attend the conference.2 An insured party shall appear by a
27
     2
      Insurance carriers, business organizations, and governmental bodies or agencies whose settlement
28   agreements are subject to approval by legislative bodies, executive committees, boards of directors
                                                       2
     Case 1:20-cv-01539-AWI-SKO Document 65 Filed 09/01/21 Page 3 of 4


 1   representative of the insurer who is authorized to negotiate, and who has full authority to

 2   negotiate and settle the case. An uninsured corporate party shall appear by a representative
 3   authorized to negotiate, and who has full authority to negotiate and settle the case. It is difficult
 4   for a party who is not present to appreciate the process and the reasons that may justify a change
 5   in one’s perspective toward settlement. Accordingly, having a client with authority available by
 6   telephone is not an acceptable alternative, except under the most extenuating circumstances.3
 7          In light of the coronavirus (COVID-19) outbreak and the resulting courthouse restrictions,
 8   see General Orders Nos. 612–618, the Court will revisit the in-person requirement closer to the
 9   date of the settlement conference and reserves the right to modify the requirement depending
10   upon the courthouse restrictions, if any, in place as of October 14, 2021. The parties are advised
11   that while the courthouse restrictions pursuant to General Order No. 618 are in place, Zoom
12   videoconference settlement conferences are available. At the September 29, 2021 Pre-Settlement
13   Conference, (see paragraph 6 below), the parties should be prepared to discuss the method of
14   conducting the settlement conference and whether the settlement conference should proceed on
15   October 14, 2021. If the parties opt to conduct the settlement conference by Zoom
16   videoconference, the Court will provide the call-in information closer to the time of the settlement
17   conference.
18          The Court expects both the lawyers and the party representatives to be fully prepared to
19   participate. The Court encourages all parties to keep an open mind in order to reassess their
20   previous positions and to discover creative means for resolving the dispute.
21
            4.      Issues to Be Discussed
22
            The parties shall be prepared to discuss the following at the settlement conference:
23
                    a.      Goals in the litigation and problems they would like to address in the
24
                            settlement conference and understanding of the opposing side’s goals.
25

26   or the like shall be represented by a person or persons who occupy high executive positions in the
     party organization and who will be directly involved in the process of approval of any settlement
27   offers or agreements.
     3
       Out of town or out of state travel and the purchase of an airplane ticket are not extenuating
28   circumstances.
                                                        3
     Case 1:20-cv-01539-AWI-SKO Document 65 Filed 09/01/21 Page 4 of 4


 1                    b.     The issues (in and outside the lawsuit) that need to be resolved.

 2                    c.     The strengths and weaknesses of their case.
 3                    d.     Their understanding of the opposing side’s view of the case.
 4                    e.     Their points of agreement and disagreement (factual and legal).
 5                    f.     Any financial, emotional, and/or legal impediments to settlement.
 6                    g.     Whether settlement or further litigation better enables the accomplishment
 7                           of their respective goals.
 8                    h.     Any possibilities for a creative resolution of the dispute.
 9            5.      Statements Inadmissible
10            The parties are expected to address each other with courtesy and respect, and are
11   encouraged to be frank and open in their discussions. Statements made by any party during the
12   settlement conference are not to be used in discovery and will not be admissible at trial.
13            6.      Pre-Settlement Telephonic Conference
14            Prior to the Settlement Conference, Magistrate Judge Oberto will hold a brief,
15   telephonic discussion on September 29, 2021, at 4:00 PM (dial-in number: 1-888-557-8511;
16   passcode: 6208204#). Only attorneys and unrepresented parties are required to participate in the
17   conference.
18

19
     IT IS SO ORDERED.
20
     Dated:        September 1, 2021                             /s/ Sheila K. Oberto               .
21
                                                          UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                          4
